department of the treasury internal_revenue_service washington d c date number release date uilc dollar_figure internal_revenue_service national_office chief_counsel_advice memorandum for team coordinator from subject david l fish chief branch disclosure litigation cc el d disclosure of return_information in expert report of irs economist this is in response to your memorandum dated date requesting our assistance as to whether an irs economist may disclose in his expert report to be included in the examination files of two separate entities which formed a joint_venture return_information of those two separate entities where that expert report discusses the valuation of assets contributed by one of the two entities and where the return_information to be disclosed in the report was obtained by the service during the examinations of those two separate entities this document is not to be cited as precedent legend taxpayer a taxpayer b ab year x issue whether an irs economist may disclose in his expert report to be included in the examination files of two separate entities which formed a joint_venture return_information of those two separate entities where that expert report discusses the valuation of assets contributed by one of the two entities to the joint_venture and where the return_information to be disclosed was obtained by the service during the respective examinations of those two separate entities conclusion under sec_6103 c the irs economist may disclose in his expert report return_information of the two separate entities that formed a joint_venture where that expert report discusses the valuation of assets contributed by one of the two entities to the joint_venture to the extent such information directly relates to or directly effects the resolution of examination issues in the respective entities’ proceedings facts in year taxpayer a an and taxpayer b a formed ab as a joint_venture taxpayer a owns a percent interest in the joint_venture taxpayer b owns an percent interest taxpayer a contributed its assets and taxpayer b contributed some lesser assets in addition to a large sum of cash the service contends that there is a possibility that the assets contributed by taxpayer a were not properly valued at the time of the creation of the joint_venture consequently an x issue has arisen in the examination of taxpayer a the valuation issue may also create adjustments for taxpayer b during the course of the examination of taxpayer a and the examination of taxpayer b an irs economist prepared a report analyzing the valuation of the assets contributed by taxpayer a at the time of the creation of the joint_venture ab this expert report contains the return_information of both taxpayer a and taxpayer b which was collected by the service during the respective examinations of those two taxpayers law and analysis sec_6103 of the internal_revenue_code prohibits the service from disclosing returns or return_information as those terms are defined in sec_6103 and b unless disclosure is authorized under a specific provision of title_26 484_us_9 973_f2d_962 1st cir martin v internal_revenue_service f 2d 10th cir sec_6103 is a narrowly tailored exception to the confidentiality requirements of sec_6103 which specifically lifts the confidentiality constraints and authorizes disclosure of certain tax returns and return_information in judicial or administrative tax proceedings subparagraph a of sec_6103 states that returns or return_information may be disclosed in a federal or state judicial or administrative tax proceeding pertaining to tax_administration if the taxpayer is a party to the proceeding subparagraphs b and c of sec_6103 establish an item and transaction test respectively under which returns and return_information of taxpayers who are not parties to such proceedings may nevertheless be disclosed under sec_6013 a third party taxpayer’s statutorily protected information may be disclosed in judicial or administrative tax proceedings only if the treatment of an item reflected on such third party’s return is directly related to the resolution of an issue in the proceeding under sec_6013 a third party taxpayer’s statutorily protected information may be disclosed in judicial or administrative tax proceedings only if such third party’s return or return_information directly relates to a transactional relationship between a person who is a party to the proceeding and the taxpayer which directly affects the resolution of an issue in the proceeding as stated above sec_6103 speaks in terms of judicial and administrative tax_administration proceedings in 796_f2d_356 10th cir and in nevins v united_states u s tax cas cch p d kan examinations were found to be administrative tax proceedings for purposes of the statute in the circumstances presented here the expert report was drafted in connection with the examination of taxpayer a and the examination of taxpayer b thus taxpayer a and taxpayer b are each a party to a separate administrative tax proceeding based on the fact that each entity is under examination by the service although the examinations of taxpayer a and taxpayer b are being separately conducted both taxpayers were parties to the transaction at issue ie the formation of ab the information collected by the service during taxpayer a’s examination is taxpayer a’s return_information the information collected by the service during taxpayer b’s examination is taxpayer b’s return_information under sec_6103 and sec_6103 the service may disclose in the respective examinations taxpayer a’s return_information to taxpayer a and taxpayer b’s return_information to taxpayer b however in order for the service to be authorized to disclose taxpayer a’s return_information in taxpayer b’s administrative_proceeding and vice versa those disclosures must pass muster under the item and or transaction tests of sec_6103 c both taxpayer a and taxpayer b were involved in the transaction which resulted in the joint_venture that included taxpayer a’s contribution of assets further based on the facts presented to us the valuation of the assets directly relates to the resolution of issues in the respective tax_administration proceedings of taxpayer a and taxpayer b therefore under sec_6103 c the irs economist may disclose in his expert report return_information of the two separate entities that formed a joint_venture where that expert report discusses the valuation of assets contributed by one of the two entities to the joint_venture if you have any further questions please call
